DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

During the Office Action filed on 12-08-2021, the Office submitted pertinent prior that included the teachings of U.S. Publication No. 2017/0084344 by Choi et al.  in view of U.S. Publication No. 2017/0052551 by Bang et al.  These teachings are incorporated here be reference. Meanwhile, an updated search to the communication filed on 03-07-2022 suggests prior art that is believed to be relevant to the claimed subject matter. 

Pertinent prior art for the instant application is Publication No. 2020/0075061 by Rowley which discloses the invention directed to a “method of operating a memory sub-system includes receiving an input voltage at a power management (PM) component of a memory sub-system.......The method includes determining whether the input voltage corresponds to a low power mode of the memory sub-system and that the input voltage selectably coupling, responsive to a determination of the low power mode, the CVD and the LVR and sequentially reducing the input voltage by the CVD and the LVR to a supply voltage for the memory component, where the supply voltage is not higher than the uppermost supply voltage at which the memory component is configured to operate”. [abstract]
Next pertinent prior art found for the instant application is Publication No. 2019/0286219 by Anazawa el which discloses the invention directed to “a method in which the host issues the sleep transition request to the storage device at an appropriate timing has been described”...... . For example, “When background process timing information that includes a process recommendation notification is received from the host 2, the processing unit 111 executes a background process outside of host-scheduled process times as much as possible.  However, ......[when] the processing unit 111 waits for a predetermined time without executing the background process.  When the processing unit 111 receives the process timing information from the host 2 within a predetermined time, the processing unit 111 executes the background process so that the power reduction effect does not deteriorate.”

Therefore, based on the closest prior arts of record found and the interpretation of the claims in light of the specification, the examiner submits that the claimed invention is patently distinct from the prior art of record. For example, the cited prior arts fail to disclose an apparatus for selecting memory dies to operate in a second standby mode based on value of current drawn, where the second standby mode does not 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov